Exhibit 10.4

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (the “Agreement”) is made as of this 14th day of August,
2008, by CECO ENVIRONMENTAL CORP. (“Debtor”) and its Subsidiaries (the Debtor
and its Subsidiaries collectively, the “Pledging Parties”) for the benefit of
ICARUS INVESTMENT CORP., an Ontario corporation (“Secured Party”).

R E C I T A L S :

WHEREAS, Secured Party has agreed to make a loan (the “Loan”) to Debtor in the
principal amount of Canadian $5,000,000; and

WHEREAS, the Loan is evidenced by a Subordinated Convertible Promissory Note in
the principal amount of Canadian $5,000,000 (the “Note”) of even date herewith
from Debtor to Secured Party; and

WHEREAS, Secured Party requires, and the Pledging Parties are willing to grant,
as security for the Loan, a security interest in all their right, title and
interest in and to the “Collateral” (as such term is defined in Paragraph 18
hereof), to secure the payment and performance by Debtor of the Liabilities (as
defined below in Section 2), subject to the terms and conditions hereinafter set
forth.

NOW, THEREFORE, to secure the payment and performance of the Liabilities, each
of the Pledged Parties hereby agrees with Secured Party as follows:

1. Grant; Collateral. Each Pledging Party hereby assigns and pledges to Secured
Party, for collateral purposes, and grants to Secured Party a security interest
in, all its right, title and interest in and to the Collateral (as defined in
Section 18(b) hereof), subject to and in accordance with the terms and
conditions set forth in this Agreement and the Note. Capitalized terms used, but
not defined herein, shall have the meanings ascribed to them in the Note.

2. Liabilities. This Agreement, and the security interest herein granted to
Secured Party, is given to secure all the following (the same being herein
sometimes collectively referred to as the “Liabilities”):

 

  (a) the principal, interest and all other sums owed under the Note;

 

  (b) all amounts owed Secured Party under this Agreement including without
limitation of all advances, costs or expenses paid or incurred by the Secured
Party, to protect any or all of the Collateral, perform any obligation of the
Pledging Parties hereunder, or to sell the Collateral.;

 

  (c) any and all costs of enforcement and collection of the Note and the
enforcement of this Agreement, including without limitations reasonable
attorneys’ fees; and

 

  (d) interest on all of the foregoing at the rate specified in the Note.



--------------------------------------------------------------------------------

The parties agree that Liabilities do not include (i) the obligations of the
Company under that certain Registration Rights Agreement between the Company and
Secured Party dated the date hereof, (ii) any amounts under the Note that are
converted to common stock under the Note, and (iii) any equity or equity related
rights (including obligations pertaining to any conversion rights) under the
Note.

3. Representations and Warranties. Each Pledging Party hereby represents and
warrants to, and covenants with, Secured Party that:

 

  (a) Each Pledging Party is the absolute and exclusive owner of its respective
Collateral other than leased Collateral, and except for the security interest
herein granted to Secured Party and to Senior Lender (as defined in Section 17),
has not made and shall not make any sale, assignment, pledge, hypothecation or
other transfer of the Collateral, or any portion thereof other than in the
ordinary course of business and except as permitted by the Senior Lender Credit
Agreement (as defined in the Subordination Agreement which is defined in
Section 17), and shall forever warrant and defend Secured Party’s title and
interest in and to the Collateral against the claims and demands of all persons
whomsoever, subject to the terms of the Subordination Agreement (as defined in
Section 17);

 

  (b) Except for the security interest herein granted to Secured Party, to the
Senior Lender and the other Permitted Liens (as defined in the Senior Lender
Credit Agreement), the Collateral is free and clear of all liens, charges,
claims, encumbrances and security interests as of the date hereof;

 

  (c) The Pledging Parties will keep the Collateral, to the extent applicable,
in good order, repair and condition and free and clear of all levies,
attachments, liens, charges, claims, encumbrances, security interests of every
kind and nature, except for the assignment and security interests herein granted
to Senior Lender, Secured Party and the other Permitted Liens (as defined in the
Senior Lender Credit Agreement);

 

  (d) No instruments of assignment and transfer or financing statements covering
the Collateral, or any part thereof, have been executed by the Pledging Parties
or are on file in any public office, except for those in favor of Secured Party
and Senior Lender and any other applicable Permitted Liens (as defined in the
Senior Lender Credit Agreement), and the Pledging Parties will not execute, or
file or cause to be filed in any public office, any instruments of assignment
and transfer or any financing statement or statements, affecting the Collateral,
or any part thereof, except in favor of Secured Party or Senior Lender;

 

  (e)

Each Pledging Party will, at the request of Secured Party, execute or join with
Secured Party in executing and, at Pledging Parties’ expense, file and refile
under the Uniform Commercial Code of the State in which such Pledging

 

2



--------------------------------------------------------------------------------

 

Party is organized or incorporated (the “Code”), such financing statements and
amendments thereto, continuation statements and other documents in such states
and in such offices as Secured Party may deem necessary or appropriate and
wherever required or permitted by law in order to perfect and preserve Secured
Party’s security interest in the Collateral, and each Pledging Party hereby
authorizes Secured Party to file any and all such financing statements,
amendments thereto and continuation statements and other documents relative to
all or any part of the Collateral without the signature of such Pledging Party
where permitted by law;

 

  (f) No Pledging Party shall use or permit the Collateral to be used in
violation of any applicable law, ordinance, rule, regulation or requirement, now
or hereafter in effect, of governmental authorities or any policy or contract of
insurance;

 

  (g) Each Pledging Party shall perform and comply with all policies of
insurance, and the rules and requirements of underwriters’ and fire prevention
agencies, and all laws, ordinances, rules and regulations relating to, and shall
promptly pay when due all license fees, registration fees, taxes, assessments
and other charges which may be levied upon or assessed against, the ownership,
operation, possession, maintenance, use or method of use of the Collateral;

 

  (h) Secured Party or its representatives shall have the right to inspect, at
each Pledging Party’s place of business, the Collateral, at any time and from
time to time, at reasonable times during normal business hours and upon
reasonable notice to such Pledging Party;

 

  (i) Each Pledging Party shall, at such time or times as Secured Party may
request and at such Pledging Party’s cost and expense, prepare list(s), in such
form as shall be reasonably satisfactory to Secured Party, certified by such
Pledging Party describing in reasonable detail all Collateral of such Pledging
Party subject to this Agreement;

 

  (j) Each Pledging Party shall promptly give written notice to Secured Party of
any damage to or destruction of its Collateral, or any part thereof, by fire or
other casualty, or by condemnation or taking. No Pledging Party shall make,
accept or consent to any settlement or agreement in respect of insurance or
condemnation proceeds except as agreed in writing by Senior Lender, and if no
such consent is required, by Secured Party; and

 

  (k) None of the Collateral is in a damaged or destroyed condition by reason of
fire or other casualty in excess of $500,000.

 

3



--------------------------------------------------------------------------------

4. Events of Default. Each Pledging Party hereby agrees that the occurrence or
existence of any one of the following events or conditions, as well as those
events or conditions as defined in the Note as Events of Default shall
constitute an Event of Default herein (referred to herein singularly as “Event
of Default” and collectively as “Events of Default”):

 

  (a) any material representation or warranty made by Debtor in the Note or by a
Pledging Party in this Agreement shall be breached or violated, or prove to be
false, misleading or inaccurate, in any material respect which is not cured
within 10 days following notice from Secured Party;

 

  (b) any attachment, seizure or levy shall be made upon the Collateral, in
whole or in part which is not cured within 10 days following notice from Secured
Party;

 

  (c) a Pledging Party shall sell, assign or otherwise transfer, voluntarily or
involuntarily, all or any part of the Collateral, except as expressly permitted
herein which is not cured within 10 days following notice from Secured Party;

 

  (d) Debtor shall fail to pay, perform and discharge the Liabilities, when and
as due in accordance with the Note, and such failure shall continue uncured or
uncorrected past the applicable curative periods, if any;

 

  (e) except for the security interest granted to Secured Party herein and to
the Senior Lender, any security interest, lien, charge or encumbrance against
the Collateral other than valid leases of property to a Pledging Party and any
other Permitted Liens (as defined in the Senior Lender Credit Agreement),
whether prior to, concurrent with or subsequent to the interest herein granted
to Secured Party, shall accrue (other than to the Senior Lender) which is not
cured within 10 days following notice from Secured Party;

 

  (f) the failure by a Pledging Party to perform an obligation under, or the
occurrence of any other default with respect to any provision of this Agreement
other than as specifically described in any other clause of this Section 4, and
the continuation of such default for a period of ten (10) days after written
notice thereof;

 

  (g) breach by a Pledging Party of any of the covenants, representations,
warranties or other obligations hereunder which is not cured within 10 days
following notice from Secured Party; or

 

  (h)

the failure by Debtor to perform any obligation under, or the occurrence of any
other default or event of default with respect to any provision of the Note
(other than as specifically described in any other clause of this Section 4),
which is not cured within the time period provided therefor, if any. For
purposes of the foregoing definition, with respect to any event or occurrence
which constitutes an Event of Default hereunder solely by reason of its

 

4



--------------------------------------------------------------------------------

 

constituting a default under another document or instrument, to the extent (if
any) that such other document or instrument provides a grace or cure period with
respect to such default, the same grace or cure period, and only such period,
shall apply with respect thereto under this Agreement.

5. Remedies. Upon the occurrence or existence of any of the Events of Default,
then at the option of Secured Party and without demand or notice to any Pledging
Party (demand and notice as to any such Events of Default being hereby expressly
waived by each Pledging Party except as expressly provided in Paragraph 4
hereof), Secured Party shall, to the fullest extent permitted by law, be
entitled, subject to the Subordination Agreement, to:

(a) appropriate and apply on the payment of the Liabilities (whether or not due
and in any order of priority as may be selected by Secured Party in its sole
discretion), any and all accounts or monies held in possession of Secured Party
for the benefit of a Pledging Party;

(b) enter upon a Pledging Party’s premises and take possession of the
Collateral;

(c) exercise in respect to the Collateral all the rights, powers and remedies
available to Secured Party upon default under the Code then in effect, including
the right to sell, publicly or privately, the Collateral, or any part thereof;
and

(d) exercise any and all other rights, powers and remedies as may be provided in
the Note and such other rights and remedies as may be provided at law or in
equity.

If any notification of intended disposition of the Collateral is required by
law, such notification, if mailed shall be deemed reasonably and properly given
if mailed at least ten (10) days before such disposition, full postage prepaid,
sent by certified mail return receipt requested, addressed to a Pledging Party,
at the address appearing on the records of Secured Party. Upon any sale of all,
or any part of, the Collateral by Secured Party hereunder (whether by virtue of
the power of sale herein granted, pursuant to judicial process or otherwise),
the receipt of Secured Party or the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold,
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to Secured Party or such
officer or be answerable in any way for the misapplication or non-application
thereof.

6. Application of Proceeds. All proceeds of sale of any of the Collateral by
Secured Party as herein provided shall be applied in any order of priority
determined by Secured Party which is in accordance with the terms of the Note
and the Subordination Agreement.

7. Incorporation of Note. It is expressly understood and agreed that all the
terms, covenants, conditions, agreements, representations, warranties,
obligations and provisions contained in the Note are, by this reference, adopted
and incorporated in this

 

5



--------------------------------------------------------------------------------

Agreement to the same full extent and with the same binding force and effect as
if all such terms, covenants, conditions, representations, warranties,
obligations and provisions thereof were herein stated in full, it being the
express intent that the Note complement and supplement this Agreement to the
extent necessary or required to protect, preserve and confirm the rights, powers
and remedies of Secured Party in respect of the Liabilities.

8. Secured Party’s Right to Cure. If a Pledging Party shall fail to do any act
or thing which such Pledging Party has covenanted to do hereunder, or any
covenant, representation or warranty by a Pledging Party shall be breached or
violated, Secured Party may, but shall not be obligated to, after the expiration
of the applicable curative or grace period, if any, except in the case of an
emergency, do the same or cause it to be done, or remedy such breach or
violation, and if, in connection therewith, Secured Party shall make any
advances or expenditures of money for the account of such Pledging Party, then
there shall be added to the Liabilities the reasonable costs or expenses so paid
or incurred by Secured Party, and any and all amounts paid or incurred by
Secured Party in taking any such action shall be repaid to Secured Party upon
demand being made to such Pledging Party therefor and shall bear interest at the
Default Rate, as defined in the Note from the date advanced or expended, to and
including the date of repayment.

9. Waiver of Liability. Nothing herein contained shall be construed as
constituting Secured Party a trustee or mortgagee in-possession. In the exercise
of the powers herein granted and assigned to Secured Party, no liability shall
be asserted or enforced against Secured Party, all such liability being
expressly waived and released by each Pledging Party and any person or persons
claiming by, through or under a Pledging Party.

10. Indemnity. Each Pledging Party shall and does hereby agree to indemnify,
protect, save and hold forever harmless Secured Party and its agents
(collectively, “Secured Party’s Indemnitees”) from and against any and all
liability, loss and damage, including court costs and reasonable attorneys’ fees
and expenses, which Secured Party’s Indemnitees, or any of them, may or might
incur, suffer or sustain under or by reason of this Agreement and from and
against any and all claims and demands whatsoever which may be asserted against
Secured Party’s Indemnitees, or any of them, by reason of any alleged or actual
obligations or undertakings on Secured Party’s part to perform or discharge any
of the terms, covenants and agreements contained in this Agreement. If any of
Secured Party’s Indemnitees shall incur any such liability, loss or damage or by
reason of this Agreement, or in the defense of any claims or demands, or
otherwise, the amount thereof, including court costs, and reasonable attorneys’
fees and expenses, shall be secured hereby, and the Pledging Parties, jointly
and severally, shall, upon demand, immediately reimburse Secured Party’s
Indemnitees therefor, together with interest thereon at the Base Rate, from the
date of demand until reimbursement is made.

11. Inaction of Secured Party. Secured Party shall not, in any way, be
responsible for failure to do any or all of the things for which rights,
interests, power or authority are herein granted and assigned to Secured Party,
nor shall Secured Party be required to make an accounting for the benefit of the
Pledging Parties, except for monies actually received by Secured Party in
accordance with the terms hereof, each Pledging Party hereby expressly waiving,
and releasing Secured Party from any and all such responsibility, liability and
requirements.

 

6



--------------------------------------------------------------------------------

12. Parity of Security. In the event of a default by Debtor under either of the
Note or this Agreement, Secured Party may realize upon the security given under
the this Agreement singly, successively or cumulatively, at such time and in
such order as Secured Party may, in its sole discretion, elect.

13. Foreclosure or Other Judgments. No judgment or decree which may be entered
on any Liabilities shall operate to abrogate or lessen the effect of this
Agreement, but this Agreement shall continue in full force and effect until the
full and final payment and discharge of any and all Liabilities, in whatever
form the Liabilities may be, and of any and all costs and expenses incurred and
sustained by virtue of the authority herein contained have been fully paid from
the proceeds of the Collateral, or until such time as this Agreement may be
voluntarily released. This Agreement shall also remain in full force and effect
during the pendency of any foreclosure proceedings, both before and after sale,
until the issuance of a deed pursuant to a foreclosure decree, unless the
Liabilities are fully and finally paid and discharged.

14. No Waiver. No failure on the part of Secured Party to exercise, and no delay
in exercising, any rights, powers, privileges, interests or remedies hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such rights, powers, privileges, interests or remedies by Secured Party
preclude any other or further exercise thereof or the exercise of any other
rights, powers, privileges, interests or remedies. All rights, powers and
remedies hereunder are cumulative and not exclusive of any other rights, powers
or remedies provided in the Note, this Agreement, or any of the Loan Documents,
or at law or in equity, and each and all such rights, powers and remedies
provided in the Note or this Agreement, or at law or in equity, and each and all
such rights, powers and remedies may be pursued or exercised single,
successively or cumulatively, at such time or times and in such order as Secured
Party may, in its sole discretion, elect.

15. Release and Discharge. At the time when all Liabilities and all obligations
of Debtor hereunder have been fully and finally paid and performed, this
Agreement shall terminate and be of no further force and effect. After such
termination, if requested by a Pledging Party, Secured Party shall execute and
deliver to such Pledging Party for filing in each office in which any financing
statement relative to its Collateral, or any part thereof, shall be filed, a
termination statement under the Code and shall also execute and deliver to such
Pledging Party a release of any and all of the Collateral for the purpose of
releasing Secured Party’s interest in the Collateral, all without recourse to or
representation, warranty and covenant by Secured Party and at the cost and
expense of such Pledging Party.

16. Further Assurances. Each Pledging Party agrees to perform such further acts
and things and to execute and deliver to Secured Party such additional
assignments, agreements, assurances, certificates, opinions and other documents
and instruments as Secured Party may reasonably require or deem advisable to
carry into effect the purposes of this Agreement, or to better assure, perfect,
protect, preserve and confirm unto Secured Party its rights, powers, privileges,
interest and remedies under this Agreement provided such additional assignments,
agreements, assurances, certificates, opinions or other documents or instruments
which are consistent with the terms hereof and of the other Loan Documents and
do not impose additional liabilities or obligations on the Debtor.

 

7



--------------------------------------------------------------------------------

17. Subordination. This Agreement, and the security interests and other liens
and rights granted herein, are subordinate to a senior credit facility of Debtor
and the Pledging Parties in favor of Fifth Third Bank (“Senior Lender”), as
lender, pursuant to the terms of that certain Subordination Agreement dated the
date hereof between Secured Party and Senior Lender (the “Subordination
Agreement”).

18. Definitions. For purposes of this Section 18, capitalized terms used but not
specifically defined in this Agreement shall have the meanings ascribed to them
in the Code. As used herein, the following terms shall have the meanings set
forth below:

 

  (a) “Accounts” shall mean and include: (i) any and all rights to the payment
of money or other forms of consideration of any kind now or hereafter owing or
to be owing to the Debtor (whether classified under the UCC as Accounts, Chattel
Paper, Electronic Chattel Paper, General Intangibles, or otherwise) including,
but not limited to, accounts receivable, letters of credit and the right to
receive payment thereunder, chattel paper, tax refunds, insurance proceeds,
contract rights, notes, drafts, instruments, documents, acceptances, and any
other debts, obligations and liabilities in whatever form now or hereafter owing
to the Debtor, all guarantees, security and liens which secure payment of any of
the foregoing, all the Debtor’s rights to goods, now owned or hereafter acquired
by the Debtor, sold (delivered, undelivered, in transit or returned) which may
be represented thereby; and (ii) all proceeds of any of the foregoing.

 

  (b) “Collateral” shall mean all of each Pledging Party’s personal property,
including, without limitation, Accounts, Instruments, Documents, contract
rights, General Intangibles, Chattel Paper, Inventory, Instruments, Equipment,
Goods, Fixtures, Commercial Tort Claims, Investment Property, Letter-of-Credit
Rights, Letters of Credit, leasehold improvements, accounts receivable,
documents of title, policies and certificates of insurance, all insurance
proceeds, securities, cash, money, Deposit Accounts, Payment Intangibles,
trademarks, trade names, patents, copyrights, applications for trademarks,
patents and copyrights, and other intellectual property rights, and all other
tangible and intangible property owned by the Debtor, and books and records
relating to the foregoing and all the products and proceeds of the foregoing.

 

  (c) “Subsidiaries” means CECO Group Inc., CECO Filters, Inc., New Busch Co.,
Inc., The Kirk & Blum Manufacturing Company, kbd/Technic, Inc., CECOAire, Inc.,
CECO Abatement Systems, Inc., H.M. White, Inc., Effox Inc., GMD Environmental
Technologies, Inc., FM, LLC, CECO Mexico Holdings LLC, and Fisher-Klosterman,
Inc.

19. Notices. Any and all notices given in connection with this Agreement shall
be deemed adequately given only if given as set forth in the Note.

 

8



--------------------------------------------------------------------------------

20. Miscellaneous. It is further understood and agreed that:

 

  (a) Time is of the essence with respect to each and every covenant, agreement
and obligation of the Pledging Parties under this Agreement;

 

  (b) This Agreement, and all the terms, covenants agreements and conditions
hereof, shall extend to, be binding upon and enforceable against each Pledging
Party and its successors and assigns, but the privileges and benefits herein
accruing to each Pledging Party shall extend and inure only to such of its
successors and assigns as may be permitted pursuant to this Agreement. All
liabilities and obligations of Pledging Parties hereunder are, and shall be, at
all times, joint and several;

 

  (c) This Agreement, and all the terms, covenants, agreements and conditions
hereof, shall extend to and inure to the benefit of Secured Party, its
successors and assigns;

 

  (d) The representations, warranties and covenants made by Pledging Parties
under this Agreement are, and shall be deemed to be, of continuing force and
effect until all the Liabilities have been fully and finally paid and performed;

 

  (e) Each Pledging Party agrees jointly and severally to pay, on demand of
Secured Party, all reasonable costs and expenses paid, sustained or incurred by
Secured Party, including without limitation, court costs and reasonable
attorneys’ fees and expenses, in connection with the enforcement of this
Agreement;

 

  (f) The singular shall include the plural, and the plural the singular, and
pronouns of any gender shall include the other gender, wherever required by the
context hereof;

 

  (g) Except as otherwise specifically provided herein, Secured Party has the
right, whenever its consent or approval is required hereunder, to withhold, or
to refuse to grant, such consent or approval, which right is exercisable by
Secured Party in its absolute discretion;

 

  (h) The paragraph headings of this Agreement are for convenience only and are
not intended to alter, limit or enlarge in any way the scope or meaning of the
language hereof; and

 

  (i) EACH PLEDGING PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY. DEBTOR HEREBY EXPRESSLY
ACKNOWLEDGES THIS WAIVER IS A MATERIAL, INDUCEMENT FOR SECURED PARTY TO ACCEPT
THIS AGREEMENT AND TO MAKE THE LOAN SECURED HEREBY AND BY THE OTHER LOAN
DOCUMENTS.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Debtor has hereto set its hand and seal to this
Agreement as of the date first above written, pursuant to proper authority duly
granted.

 

PLEDGING PARTIES:

    CECO ENVIRONMENTAL CORP.     By:  

/s/ Dennis W. Blazer

      Dennis W. Blazer, CFO     CECO GROUP INC.     By:  

/s/ Dennis W. Blazer

      Dennis W. Blazer, CFO     CECO FILTERS, INC.     By:  

/s/ Dennis W. Blazer

      Dennis W. Blazer, Secretary     NEW BUSCH CO., INC.     By:  

/s/ Dennis W. Blazer

      Dennis W. Blazer, Secretary     THE KIRK & BLUM MANUFACTURING COMPANY    
By:  

/s/ Dennis W. Blazer

      Dennis W. Blazer, Secretary     kbd/TECHNIC, INC.     By:  

/s/ Dennis W. Blazer

      Dennis W. Blazer, Secretary



--------------------------------------------------------------------------------

    CECOAIRE, INC.     By:  

/s/ Dennis W. Blazer

      Dennis W. Blazer, Secretary     CECO ABATEMENT SYSTEMS, INC.     By:  

/s/ Dennis W. Blazer

      Dennis W. Blazer, Secretary     H.M. WHITE, INC.     By:  

/s/ Dennis W. Blazer

      Dennis W. Blazer, Treasurer     EFFOX INC.     By:  

/s/ Dennis W. Blazer

      Dennis W. Blazer, Secretary     GMD ENVIRONMENTAL TECHNOLOGIES, INC.    
By:  

/s/ Dennis W. Blazer

      Dennis W. Blazer, Treasurer     FM, LLC     By:  

/s/ Dennis W. Blazer

      Dennis W. Blazer, Treasurer



--------------------------------------------------------------------------------

    CECO MEXICO HOLDINGS LLC     By:  

/s/ Dennis W. Blazer

      Dennis W. Blazer, Treasurer     FISHER-KLOSTERMAN, INC.     By:  

/s/ Dennis W. Blazer

      Dennis W. Blazer, Secretary



--------------------------------------------------------------------------------

SECURED PARTY:

    ICARUS INVESTMENT CORPORATION     By:  

/s/ Phillip DeZwirek

    Its:  

/s/ President